Case 7:17-cV-02928-CS Document 33 Filed 11/14/18 Page 1 of 3

\X ¢,_;Wli.soN §§ s§-§§

me va ' .~ .
WIL.SON F:t.SER MO$KOW\T?. E.V.>F.l.M/kN X< i.`>§€.! §?.i% \.l.V

Janine A. Mastcllone
914.872.7230 (direct)
Janine.mastcllone@wilsonelser.com

November 14, 2018

' ~' Hon. Cathy Seibel

United States Courthouse

300 Quarropas Street

White Plains, New York 10601-4150

Be_; TAL Propertz'es of Pomona, LLC v. Vz'llage QfPomol/¢a
Case No. 7:17-cv-02928-CS
Our file: 00295.12564

Dear Judge Seibel:

We represent the defendants (“defendants” or “the Village”) in the above-referenced matter.
We write to oppose the motion, which was improperly filed by plaintiffs TAL Properties of Pomona,
LLC (“TAL”) and Avrohom l\/lanes (“l\/Ir. l\/lanes”) (collectively, “plain'tiffs”), under D.E. # 28, and
which seeks relief under Federal Rules of Civil Procedure 60(b)(2) and 60(b)(3).1 Plaintiffs did not
comply with this Court’s rules requiring a party to request a pre-motion conference and then obtain
permission to make the motion prior to filing motion papers. Therefore, the Court should disregard
plaintiffs’ motion, strike it from the docket and require plaintiffs to comply with the Court’s rules
before attempting to make any further motions.

By an order dated January 10, 2018, and a clerk’s judgment entered on January 12, 2018 (D.E.
# 24 (order); 25 Gudgment)), this Court dismissed plaintiffs’ second amended complaint (“SAC”)
pursuant to F.R.C.P. l2(b)(6) for failure to allege a plausible claim against the defendants In the
decision, this Court dismissed the equal protection claims in the SAC, which had proceeded under a
class-of~one theory and a selective enforcement theory, and it also dismissed the related First
Ainendment claim asserted in the SAC. The Court also declined to allow plaintiffs any further
amendments of the complaint See D.E. # 27 (transcript) at 9-20. Upon the Court’s order, the clerk
closed the case. See D.E. # 25.

Approxirnately 10 months later, on November 2, 2018, plaintiffs filed a motion to “reopen”
the case pursuant to F.R.C.P. 60(b)(2) and 60(b)(3). Despite the judgement of dismissal, plaintiffs
did not seek a pre-motion conference or otherwise request permission to move before filing the

 

1 Mr. Manes was never added to the caption of this case as a plaintiff, so he is not a named plaintiff However, as the
Court noted in its decision of January 10, 2018, the body of the second amended complaint suggested that Mr. Manes
was intended to be a plaintiff Therefore, for purposes of this letter, l\/Ir. Manes is identified as a plaintiff, though he has
never actually achieved that status

1133 We$iche$i€r Avenue- ° Whh`€ F’lGir\S, NY 10604 ° 10 914.323.7000 ' f9l4.323.7001

/\|bony ' /\\)slin - Bo|timore ~ Heoumont ~ Br)sion ~ <`Jhicclgo ~ Do|lcis ~ lf)r.-)nver ~ lidworclsvi||e - Gorclen (lii\/ - l~lcn“ltord ‘ l~\o\)slon v Kc“:ntucky » l.'cis Vegos ' London
LoS/\ngoh':s ~ Miomi ’ Mlchlgun ' Mi|wrn)kee - Nc-)W Jersey ~ New C>r|eons ' New York - Orlondo ' Philodelphio ' Son Dlo._qo ' Sor\Horlcisco ¢ Storulos’d ' Virglnio
Woshir\glon,DC ~ WestF’o|m Beoch ~ While F|clins

wilsonels-er.com

 

7330189v.1

 

Case 7:17-cV-02928-CS Document 33 Filed 11/14/18 Page 2 of 3

§§ §§ §§

umw .“.-§:

_2_

motion Relying on an unrelated administrative complaint filed by a former Village employee and a
lawsuit filed by a Village trustee, plaintiffs assert that, because those other litigants allege that the
Village has engaged in discriminatory conduct against Jewish residents of the Village, plaintiffs
should be allowed to vacate the judgment of dismissal of their case based on this supposed “newly
discovered evidence.” Based on the allegations of the former Village employee, Shea, plaintiffs also
request that the judgment be vacated because defendants allegedly delayed or refused disclosure of
alleged evidence of discrimination under New York’s Freedom of Information Law (“FOIL”).
Plaintiffs further seek to amend the complaint to allege a new equal protection claim against
defendants asserting that the claim would rely on the alleged “newly discovered evidence.”

This Court should reject plaintiffs’ motion because plaintiffs have not submitted it in
compliance with this Court’s rules Under Rule 2(A) of this Court’s individual rules of practice, “[a]
pre-motion conference with the Court is required before making any other motion” aside from a
motion for reargument, a discovery motion, or certain procedural motions Rule 2(A) also requires
the moving party to submit a pre-motion letter requesting the conference and outlining the reasons
why the motion should be granted Here, plaintiffs have filed a motion which is not one of the limited
types of motion exempt from Rule 2(A), and they have violated Rule 2(A) by failing to submit a pre-
motion letter requesting a pre-motion conference in order to seek the Court’s permission to file their
motion. Given that plaintiffs have violated this Couit’s rules by filing the motion, their motion should
be stricken or denied, and they should be required to comply with Rule 2(A) before filing any further
motions

Respectfully, the Court should not waive the pre-motion conference and letter requirements
here because the motion is patently baseless, and hence there is strong justification for requiring pre-
motion letters and a conference to allow defendants a full opportunity to set forth the reasons why
plaintiffs should not be permitted to make their motion Plaintiffs’ motion contains several fatal flaws,
including, but not limited to: (1) plaintiffs’ unreasonable delay in seeking to vacate the judgment and
amend the complaint based on evidence which was available in a report dated five months ago;3 (2)
plaintiffs’ failure to present any evidence that would qualify as the sort of highly convincing evidence
required to support a motion under Rule 60; (3) the clear prejudice stemming from plaintiffs’ attempt
to entirely change the legal theories and alleged events underlying their lawsuit based on the assertions
of other litigants in other unrelated matters; (4) the absence of the sort of egregious misconduct, such
as bribery or jury tampering, that is generally necessary to support a Rule 60(b)(3) motion; and (5)
plaintiffs’ inability to proceed on their claim that the Village violated plaintiffs’ equal protection
rights based on their generalized, conclusory allegations about religious discrimination, which fail to
show that the Village had a discriminatory policy, applied facially neutral laws in a discriminatory

 

2 This Court’s Rule 2(A) does allow a movant to tile “motions for reargument or reconsideration” without seeking a pre-
motion conference However, under Local Rule 6.3, a “motion for reconsideration or reargument of a court order
determining a motion” is generally a motion such as one under “Fed. R. Civ. P. 50, 52, and 59.” A reconsideration or
reargument motion should also be based on matters or legal decisions “which counsel believes the Court has overlooked”
_in its decision, and it must be served within 14 days of the entry of the order or entry ofjudgment. Therefore, plaintiffs’
motion here is clearly not a reargument and reconsideration motion because: (l) it proceeds under F.R.C.P. 60, not
F.R.C.P. 50, 52, 59 or similar provisions; (2) by its plain terms, the motion seeks to amend the complaint and vacate the
judgment based on new assertions by litigants other than plaintiffs and it does not arise primarily from matters previously
presented to, and overlooked by, this Court; and (3) it was not served within 14 days of the notice of entry of judgment
Accordingly, plaintiffs’ motion is not a reconsideration motion, and it is subject to this Court’s conference requirement

3 Notably, there is no proposed amended complaint attached to plaintiffs’ instant motion

7330189v.l

 

Case 7:17-cV-02928-CS Document 33 Filed 11/14/18 Page 3 of 3

_3_

manner against plaintiffs and unlawfully delayed plaintiffs’ certificate of occupancy because of an
intent to discriminate based on religion. See generally Clyburn v. Shields, 33 Fed. Apr. 552, 555-
56 (2d Cir. 2002); Muhammad v. Maduekwe, 2016 U.S. Dist. LEXIS 25826, *25-26 (S.D.N.Y. Feb.
29, 2016); Esposito v. New York, 2012 U.S. Dist. LEXIS 162308, *2-15 (S.D.N.Y. Nov. 13, 2012);
Travelers Cas. & Sur. Co. v. Crow & Suz‘ton Assocs., 228 F.R.D. 125, 127-132 (N.D.N.Y. 2005); Roe
v. Keady, 2002 U.S. Dist. LEXIS 8158, *15~22 (D. Kan. Apr. 29, 2002). l\/Ioreover, the Village
should not be required to litigate an unrelated administrative complaint within the context of a matter
for which the Court had already entered a judgment of dismissal The Village should be allowed to
elaborate on these arguments and set forth additional reasons why the motion should not be
entertained in the first instance via the pre-motion letter process established by this Court’s rules
Therefore, the Court should enforce the pre-motion letter and conference requirement of Rule 2(A)
of its individual rules of practice.

In the event that the Court intends to entertain plaintiffs’ motion without the requisite pre-
motion conference, defendants request that the Court set a briefing schedule and allow defendants
time to respond to plaintiffs’ motion. -

Respectfully submitted,

ilson Elser Moskowitz Edelman & Dicker LLP

st §§M

. nine A. l\/l stellone
John B. M rtin

 
 
 

Cc: all parties by ECF

7330189v.l

 

